Fourth Court of Appeals
                               San Antonio, Texas
                                    February 25, 2021

                                   No. 04-21-00034-CV

                                      Kevin DUNN,
                                       Appellant

                                            v.

                        THE KADENCE COLLECTIVE, LLC,
                                  Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI12519
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER

    The district clerk’s request for an extension of time to file the clerk’s record is
GRANTED. The clerk’s record is due on or before March 4, 2021.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court